DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 04/14/2022.
No claim has been amended.
No claim has been added.
No claim has been canceled.
Claims 1 and 12-20 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), further in view of Enriquez (US 20170127230), and Roberts (US 20140298027).
Regarding claim 1, Cohen teaches 
          accessing, via a remote-control server, transaction data corresponding to a test run (By disclosing, a monitoring module of a computer system that collects data of test runs (See at least Col 164 lines 58-65 and Fig. 1 of Cohen )) (Note: the computer system in the prior art can be the remote-control server of the claimed invention); and
         receiving, at the remote-control server, a transaction response corresponding to the test run (By disclosing, “monitoring of a user may involve collection of data related to inputs provided by a user to a system, along with the transactions that were run, and results of the transactions” ; and the results of the transactions are sent to the computer system for generating test scenario templates (See at least Col 164 lines 58-65 , Col 18 line 42- Col 20 line 34, and Fig. 5 of Cohen)).
         Cohen does not disclose:
         transmitting, via the remote-control server, the transaction data; 
         receiving the transaction data at a mobile application API of an electronic device; 
          passing the transaction data, including a substitute test value to a payment application of the electronic device, the substitute test value being selected from the group consisting of: a merchant name, a terminal type, a terminal version, a terminal track, a terminal region, a currency code, an acquirer institution identification, a forwarding institution identification, and an override decision response; 
          replacing an automatically-generated value with the substitute test value; 
          generating, via the payment application, a cryptogram corresponding to the transaction data and the substitute test value; 
          transmitting the cryptogram for submission to a payment network; and
          However, Park teaches:
          transmitting, via the remote-control server, the transaction data (By disclosing, payment information may be transferred to an electronic device via a payment server (See at least paragraph [0374]-[0375] and Fig. 31 of Park)) (Note: the payment server 2910 of the prior art can be the “remote-control server” of the claimed invention.) ; 
           receiving the transaction data at a mobile application API of an electronic device (By disclosing, “the payment server 3170 may transfer the payment information to the electronic device 3110”; and “the electronic device 3110 may show the payment information, using the payment application included in the electronic device 3110” See at least paragraph [0375]-[0376] of Park); 
          passing the transaction data to a payment application of the electronic device (By disclosing, a payment relay module 1841 in an electronic device may send or receive a message with the payment module 1821 of the electronic device; the payment module may be an application (See at least paragraph [0217], [0257], [0279] and Fig. 18 of Park)) (Note: the payment module 1821 of the prior art can be the “payment application” of the claimed invention); 
          generating, via the payment application, a cryptogram corresponding to the transaction data (By disclosing, “the payment module 1821 may generate a token cryptogram” (See at least paragraph [0286] of Park)); 
           transmitting the cryptogram for submission to a payment network (By disclosing, the electronic device may transfer the cryptogram to a payment network (See at least paragraph [0360]-[0362] and Fig. 31 of Park)); and 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen to include techniques of transmitting, receiving, and passing the transaction data; generating and transmitting a cryptogram; and receiving a response as disclosed by Park. Doing so would results in an improved invention because this would improve the security of the transaction by determining whether the testing payment trial is rightful (Paragraph [1279]-[1283] of Park).
           Enriquez teaches:
           transaction data, including a substitute test value (By disclosing, “transaction information including account credentials (e.g. PAN or token ([substitute test value]), transaction cryptogram, etc.) can be transmitted” ([0109] of Enriquez));
           replacing an automatically-generated value with the substitute test value (By disclosing, “A “token” may include a substitute identifier for some information. For example, a transaction token such as a payment token may include an identifier for a transaction account that is a substitute for an account identifier, such as a primary account number (PAN).” ([0109] of Enriquez));
           generating a cryptogram corresponding to the transaction data and the substitute test value (By disclosing, “The transaction cryptogram can be generated by encrypting transaction information (e.g., transaction amount, etc.) received from the access device and account parameters (e.g., account identifier, token, etc.) using the cryptogram key” ([0055] of Enriquez)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of passing the transaction data to a mobile device and generating a cryptogram based on the transaction data, in view of Enriquez to include techniques of including a substitute test value in the transaction data, and generating a cryptogram based on the transaction data and the substitute test value. Doing so would results in an improved invention because this would allow a payment processor use the substitute value instead of a real user information to transmit and perform a transaction, thus improving the privacy of the real user information.
            And Roberts teaches:
            the substitute test value being selected from the group consisting of: a merchant name, a terminal type, a terminal version, a terminal track, a terminal region, a currency code, an acquirer institution identification, a forwarding institution identification, and an override decision response (By disclosing, the PAN number in the transaction data is replaced with Track 2 Data (Table 6 on Page 14 of Roberts)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen in view of Roberts to include techniques of the substitute test value being selected from the group consisting of: a merchant name, a terminal type, a terminal version, a terminal track, a terminal region, a currency code, an acquirer institution identification, a forwarding institution identification, and an override decision response. Doing so would result in an improved invention because this would allow the substitute value replace the sensitive information of the user during transmitting the transaction information, thus improving the security of the claimed invention.            

Regarding claim 12, Cohen also discloses: 
          generating, via the remote-control server, a test protocol, wherein the test run is generated from the test protocol (By disclosing, a computer system that generates test scenario templates used in test runs (See at least Abstract and Col 2, lines 22-30, of Cohen)) (Note: the test scenario templates of the prior art can be the test protocol of the claimed invention).  

Regarding claim 13, Cohen also discloses: 
         the test protocol is generated at least in part through selection of at least one defined data element (By disclosing, a processor in the computer system can receive certain description data; “the certain description 191a of the certain organization comprises usage data associated with the certain organization, and the processor 192 is further configured to utilize the usage data to…” which infers that the usage data is selected to utilize; and the usage data is utilized in generating a customized test scenario template (See at least Col 46 line19-Col 48 line 21 of Cohen))(Note: the usage data in the prior art can be the “defined data element” of the claimed invention).

Regarding claim 14, Cohen also discloses: 
          the at least one defined data element is automatically selected by the remote-control server (See at least Col 46 line19-Col 48 line 21 of Cohen).

Regarding claim 16, Cohen also discloses: 
          the test protocol is generated at least in part through selection of at least one independently varying data element (By disclosing, a customized test scenario template is generated by at least selecting a “value”; values in a test run can be varied on a case by case basis (See at least Col 8 lines 22-41, Col 19 line 52-Col 20 line 10, and Fig. 5 of Cohen)) (Note: the “value” of the prior art can be the “independently varying data element of the claimed invention).

Regarding claim 17, Cohen also discloses: 
         the test protocol is generated in part through selection of at least one independently varying data element (By disclosing, a customized test scenario template is generated by at least selecting a “value”; values in a test run can be varied on a case by case basis (See at least Col 8 lines 22-41, Col 19 line 52-Col 20 line 10, and Fig. 5 of Cohen)) (Note: the “value” of the prior art can be the “independently varying data element of the claimed invention).  

Regarding claim 18, Cohen also discloses: 
          receiving additional test results for a plurality of additional test runs generated according to the test protocol (By disclosing, runs of test scenarios according to a test template can be received (See at least Col 18 line 42- Col 20 line 34, Fig. 1, and Fig. 5 of Cohen)), and
           automatically analyzing the test results and the additional test results to identify correlations with the independently varying data element (By disclosing, the runs of test scenarios are received and analyzed by “testing whether the value appears in at least a first predetermined number of the runs in the certain cluster and whether the value appears in runs in the certain cluster that are associated with at least a second predetermined number of different organizations” (See at least Col 18 line 42- Col 20 line 34, and Fig. 5 of Cohen) .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), further in view of Enriquez (US 20170127230), and Roberts (US 20140298027), and David et al. (US 20110244799).
Regarding claim 15, Cohen does not disclose, but David, however, discloses:
            the at least one defined data element specifies a torn transaction timing (By disclosing, While other mechanisms are typically implemented to avoid or reduce the likelihood of a torn transaction occurring, there is still often a window of time in which a torn transaction can result” (See at least paragraph [0046] of David)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen in to include a torn transaction timing as disclosed by David in the defined data element.  Doing so would results in an improved invention because this would allow the possible time of recovering from a torn transaction being considered in a test run, thus improving the reliability of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), further in view of Enriquez (US 20170127230), Roberts (US 20140298027), and Biswas et al. (US 20190095320).
Regarding claim 19, Cohen does not disclose, but Biswas, however, discloses:
           the automated analysis is conducted via a machine learning algorithm (By disclosing, “[t]he learning system 178 can apply various machine learning algorithms to data collected by the security monitoring and control system 102” (See at least paragraph [0083] of Biswas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen in to include a machine learning algorithm in analysis as disclosed by Biswas.  Doing so would results in an improved invention because this would allow the machine learning system generates models and/or capture patterns to be used in determining user activities, thus improving the functionality of the claimed invention.

Regarding claim 20, Cohen also discloses: 
         automatically generating a new test protocol based at least in part on the automated analysis (By disclosing, “a run of a test scenario may include data obtained from monitoring that underwent processing, summarization and/or analysis”; and “manipulating a test scenario template by the template manipulator 395 involves generating a new test scenario template based on the test scenario template” (See at least Col 8 lines 6-21, and Col 98 line 66-Col 99 line 7 of Cohen)).
Response to Arguments                                                                                                                                                             
Applicant’s arguments with regards to the 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
           The Applicant argues that Enriquez does not teach: replacing an automatically-generated value with the substitute test value. The Examiner respectfully disagrees. The Examiner notes that Enriquez teaches “A “token” may include a substitute identifier for some information. For example, a transaction token such as a payment token may include an identifier for a transaction account that is a substitute for an account identifier, such as a primary account number (PAN).” ([0109] of Enriquez), and one of ordinary skill in the art would appreciated that the primary account number is not calculated by a human with a pen and paper which means the PAN number is automatically-generated by a computer. Therefore, Enriquez teaches this limitation. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of passing the transaction data to a mobile device and generating a cryptogram based on the transaction data, in view of Enriquez to include techniques of including a substitute test value in the transaction data, and generating a cryptogram based on the transaction data and the substitute test value. Doing so would results in an improved invention because this would allow a payment processor use the substitute value instead of a real user information to transmit and perform a transaction, thus improving the privacy of the real user information.
         The Applicant also argues that:
Moreover, Applicant cannot locate the disclosure of Roberts cited in the Office Action. More particularly, the Office Action cites to "Table 6" and "Track 2 Data" in Roberts, but Applicant cannot locate either term or corresponding disclosure in Roberts.
          The Examiner notes that in the office action mailed on 01/19/2022, the Examiner clearly stated that Roberts discloses that the PAN number in the transaction data is replaced with “Track 2 Data” in Table 6 of Roberts. The Examiner comments that Table 6 is on Page 14 of Roberts. 
          Accordingly, the 35 U.S.C. § 103 rejection will be maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190347189 to Chen for disclosing generating a cryptogram for transaction testing.
US 9148476 to Mattsson for disclosing generating a token based on transaction data for transaction testing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685